United States Court of Appeals,

                                           Fifth Circuit.

                                           No. 91–8562

                                        Summary Calendar.

                        UNITED STATES of America, Plaintiff–Appellee,

                                                 v.

                       Maria Dolores CAMARENA, Defendant–Appellant.

                                          Sept. 28, 1992.

Appeal from the United States District Court for the Western District of Texas.

Before KING, EMILIO M. GARZA and DeMOSS, Circuit Judges.

       PER CURIAM:

       Following a direct appeal of her conviction, Camarena filed a motion pursuant to 28 U.S.C.

§ 2255 to vacate, set aside, or correct her sentence. The district court denied the motion, and

Camarena appeals. Finding no error, we affirm.



                                                  I

       Maria Dolores Camarena was indicted on 58 counts of unlawfully structuring currency

transactions with domestic financial institutions for the purpo se of evading the currency reporting

requirements of 31 U.S.C. § 5313(a). The indictment charged that Camarena's conduct was part of

a pattern of illegal activity involving $545,900 over a 12–month period, in violation of 31 U.S.C. §§

5324(1) and (3) and 5322(b).



       After a jury trial, Camarena was convicted on all 58 counts and sentenced to a prison term

of five years for each count, to be served concurrently, and a fine of $250,000. The district court

suspended all but six months of the prison sentence and placed Camarena on unsupervised probation

for a period of five years. Camarena's conviction was affirmed on appeal. United States v.

Camarena, 863 F.2d 880 (5th Cir.1988), cert. denied, 490 U.S. 1106, 109 S. Ct. 3158, 104 L. Ed. 2d
1021 (1989).



       Following Camarena's direct appeal, she filed a motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. Camarena's motion put at issue the constitutionality of the

currency reporting requirements of 31 U.S.C. § 5313(a). According to Camarena, application of the

statute violated her privilege against self-incrimination. The district court ordered the government

to show cause why Camarena's motion should not be granted. Subsequently, the district court denied

Camarena's motion, reasoning:



       The statute and regulations require financial institutions, such as banks, to report currency
       transactions, not individuals such as the Petitioner. Consequently, there is no way in which
       the statute and regulations can violate her personal privilege against self-incrimination.
       United States v. Mickens, 926 F.2d 1323, 1331 (2d Cir.1991) [, cert. denied, ––– U.S. ––––,
       112 S. Ct. 940, 117 L. Ed. 2d 111 (1992) ]. Furthermore, the information financial institutions
       are required to report under Section 5313(a) does not necessarily implicate anyone in the
       commission of a crime. United States v. Mickens, supra at 1331.

Record on Appeal, vol. 1 at 5, No. 91–8562 (5th Cir. filed Oct. 28, 1991).



                                                 II

       This court has not addressed the question whether the currency reporting statutes violate the

Fifth Amendment's privilege against self-incrimination. The Second, Ninth and Tenth Circuits have,

however, considered this question and they have all rejected the argument that the currency reporting

statutes violate the Fifth Amendment. See Mickens, 926 F.2d at 1331; United States v. Hoyland,

914 F.2d 1125, 1130 (9th Cir.1990); United States v. Kaatz, 705 F.2d 1237, 1242 (10th Cir.1983);

see also United States v. Kimball, 711 F. Supp. 1031, 1032–34 (D.Nev.1989); United States v.

Bucey, 691 F. Supp. 1077, 1084 (N.D.Ill.1988).



       Although this circuit has not yet decided the issue whether the currency reporting statutes

violate the Fifth Amendment's privilege against self-incrimination, we find the above-cited decisions

well-reasoned and, accordingly, we hold that the currency reporting statutes do not violate
Camarena's privilege against self-incrimination.



                                                   III

       For the foregoing reasons, we AFFIRM.